                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0146-JCC
10                             Plaintiff,                   ORDER
11          v.

12   MARIE CHRISTINE FANYO-PATCHOU,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Marie Christine Fanyo-Patchou’s
16   motion to modify the conditions of her appearance bond (Dkt. No. 161). Ms. Fanyo-Patchou’s
17   appearance bond currently restricts her to her residence. (Dkt. No. 133.) However, due to
18   complications relating to her pregnancy, Ms. Fanyo-Patchou must regularly leave her residence
19   to care for her newborn daughter. (Dkt. 161 at 2.) Pretrial Services therefore recommends that
20   the Court modify Ms. Fanyo-Patchou’s appearance bond so that she can more easily leave her
21   residence. The Court agrees with that recommendation. Accordingly, the Court GRANTS Ms.
22   Fanyo-Patchou’s motion (Dkt. No. 161) and MODIFIES the monitoring condition in her
23   appearance bond (Dkt No. 133) as follows:
24          The defendant shall participate in the location monitoring program with Active
            Global Positioning Satellite technology. The defendant shall comply with a
25          curfew as directed by the location monitoring specialist. The defendant shall abide
            by all program requirements, and must contribute towards the costs of services, to
26          the extent financially able, as determined by the location monitoring specialist.

     ORDER
     CR19-0146-JCC
     PAGE - 1
           The location monitoring specialist will coordinate the defendant’s release with the
 1         U.S. Marshals.
 2         DATED this 18th day of March 2020.




                                                        A
 3

 4

 5

 6                                                      John C. Coughenour
                                                        UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 2
